Slip Op. 10 - 97

                        SECOND AMENDED JUDGMENT

              UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - x
MITTAL STEEL POINT LISAS LIMITED,     :

                             Plaintiff,   :

                   v.                     :
                                               Court No. 02-00756
UNITED STATES,                            :

                          Defendant. :
- - - - - - - - - - - - - - - - - - - x


             The court having entered a judgment of dismissal of

this action pursuant to slip opinion 05-37, 29 CIT 329, 366

F.Supp.2d 1300 (2005); and the plaintiff having prosecuted an

appeal therefrom; and the U.S. Court of Appeals for the Federal

Circuit (“CAFC”) having decided sub nom. Caribbean Ispat Ltd. v.

United States, 450 F.3d 1336 (2006), to vacate that judgment of

dismissal and remand this matter; and this court in slip opinion

06-151, 30 CIT 1519 (2006), having read the mandate of the CAFC

to require remand to the U.S. International Trade Commission

(“ITC”) to

     “make a specific causation determination        and in that
     connection . . . directly address whether        [other LTFV
     imports and/or fairly traded imports]            would have
     replaced [Trinidad and Tobago’s] imports        without any
     beneficial effect on domestic producers”,
Court No. 02-00756                                                       Page 2


quoting 450 F.3d at 1341, quoting Bratsk Aluminum Smelter v.

United States, 444 F.3d 1369, 1375 (Fed.Cir. 2006); and this

court having entered an order of remand in haec verba; and the

ITC in compliance with that order having determined that an

industry    in   the   United     States   is    not   materially    injured    or

threatened with material injury by reason of imports of certain

wire rod from Trinidad and Tobago that are sold in the United

States at less than fair value; and this court having affirmed

that determination sub nom. Mittal Steel Point Lisas Ltd. v.

United    States,   31     CIT   1041,   495    F.Supp.2d   1374    (2007),    and

entered    an    amended     final   judgment     of    affirmance;    and     the

intervenor-defendants having appealed therefrom and induced the

CAFC to opine, among other things, Mittal Steel Point Lisas Ltd.

v. United States, 542 F.3d 867, 877 (Fed.Cir. 2008), that it

does

       not regard the decision in Bratsk as requiring the
       Commission to presume that producers of non-subject
       goods would have replaced the subject goods if the
       subject goods had been removed from the market.
       Although we stated there, and reaffirm here, that the
       Commission has the responsibility to consider the
       causal relation between the subject imports and the
       injury to the domestic industry, that responsibility
       does not translate into a presumption of replacement
       without benefit to the domestic industry[;]

and the CAFC having determined to vacate this court’s amended

final judgment, notwithstanding the ITC’s “scrupulous attention
Court No. 02-00756                                                                      Page 3


to the terms of this court’s remand instructions”, 542 F.3d at

879, and remand the matter yet again “for further consideration

of the material injury issue in light of [it]s opinion” and also

“for further proceedings with respect to the threat of material

injury”, id.; and this court pursuant to the mandate of the CAFC

having    in     slip      opinion      10-32,   34   CIT    ___     (March       29,   2010),

remanded       to    the    ITC    to     attempt     to    comply    with    the       CAFC’s

reasoning, as set forth in its foregoing, more recent opinion,

and to report to this court any results of this mandated remand;

and the defendant in compliance with the court’s latest order of

remand having on June 25, 2010 filed the Views of the Commission

now to the effect that

      an industry in the United States is materially injured
      by reason of imports of wire rod from Trinidad and
      Tobago that are sold in the United States at less than
      fair value [;]

and all parties having been afforded an opportunity to comment

on   said   Views;         and    no    party    having     interposed       an    objection

thereto;       Now therefore, after due deliberation, it is


               ORDERED, ADJUDGED and DECREED that the view of certain

members     of      the    ITC    filed    herein     on    June     25,   2010     that    an

industry in the United States is materially injured by reason of

imports of wire rod from Trinidad and Tobago that are sold in
Court No. 02-00756                                        Page 4


the United States at less than fair value be, it hereby is,

affirmed; and it is further

           ORDERED, ADJUDGED and DECREED that this action again

be, and it hereby is, finally dismissed.

Dated:   New York, New York
         August 30, 2010

                                 /s/ Thomas J. Aquilino, Jr.
                                          Senior Judge